Case 1:20-cv-05567-JMF Document 13 Filed 08/27/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

XxX
JOSEPH GUGLIELMO, on behalf of himself and all
others similarly situated, :
Plaintiff, ; 20-CV-5567 (JMF)
ay. ORDER
PACHA SOAP CO., :
Defendant. :
X

 

JESSE M. FURMAN, United States District Judge:

On August 26, 2020, Defendant filed a motion to dismiss the complaint under Rule 12(b)
of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21)
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course.

Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
September 16, 2020. Plaintiff will not be given any further opportunity to amend the complaint
to address issues raised by the motion to dismiss.

If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendant files an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendant files a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by September 16, 2020. Defendant’s reply, if any, shall be filed by September 23,
2020.

Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for October 29, 2020 is adjourned sine die.

SO ORDERED. Cc] -
Dated: August 27, 2020

New York, New York SSE MEFURMAN
ited States District Judge
